Citation Nr: 9926271	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
secondary to service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).


REMAND

The appellant argues that he has peptic ulcer disease 
secondary to his service-connected anxiety disorder.  In 
support of this claim, he submitted a statement from J.E. 
Calloway, M.D., dated November 1995, which reflects as 
follows: "This patient has Anxiety and as a result Peptic 
Ulcer Disease."  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The appellant's claim is well grounded.  The claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation, Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A § 5107(a) (West 1991 & 
Supp. 1999).

A review of the record discloses that certain evidentiary 
development is necessary.  First, the private treatment 
records of various physicians should be obtained.  These 
physicians include A. Khawaja, M.D., D. Richardson, Sr. M.D., 
S. Pearson, M.D., W. Hickman, M.D., R. Orgler, M.D., D. 
Wilson, M.D, and Dr. Calloway.  The appellant must assist the 
VA in obtaining these records by providing the necessary 
authorization for release of medical records along with the 
correct mailing address of each physician.  Alternatively, 
the appellant may provide a statement indicating that a 
particular physician's whereabouts are unknown or that his 
records are destroyed/unavailable.  We note that the duty to 
assist claimants in the development of their claims is not a 
one-way street; but rather, claimants are expected to comply 
with reasonable requests for information.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

Second, the Board believes that a VA examination should be 
conducted to determine whether the appellant has a stomach 
disorder that is proximately due to or the result of a 
service-connected anxiety disorder, based on current 
examination findings and a review of all the medical evidence 
of record, including prior VA examination reports and private 
treatment records.  Specifically, the examiner should provide 
an opinion as to whether he agrees or disagrees with the 
statement of Dr. Calloway that the appellant has "Anxiety 
and as a result Peptic Ulcer Disease."  A complete rationale 
for this opinion must be provided.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  After securing the necessary 
authorization, VARO should obtain the 
private treatment records of A. Khawaja, 
M.D., D. Richardson, Sr. M.D., S. 
Pearson, M.D., W. Hickman, M.D., R. 
Orgler, M.D., D. Wilson, M.D, and J. 
Calloway, M.D.  The appellant should be 
informed that he may provide a statement 
indicating that a particular physician's 
whereabouts are unknown or that his 
records are destroyed/unavailable.

2.  The appellant should be scheduled for 
a VA gastrointestinal examination.  All 
indicated tests and studies should be 
conducted.  The examiner should conduct a 
thorough review of the claims folder, 
including the private treatment records, 
prior VA examination reports, VA 
treatment records, and service medical 
records.  Based on his review of the 
claims folder and the current examination 
findings, the examiner should provide an 
opinion as to whether or not the 
appellant has peptic ulcer disease or 
some other stomach disability (this 
disability should be identified for the 
record) secondary to his service 
connected anxiety disorder.  Also, the 
examiner should indicate whether he 
agrees or disagrees with the statement of 
Dr. J. Calloway, which reflects that 
"This patient [the appellant] has 
Anxiety and as a result Peptic Ulcer 
Disease."  A complete rationale for all 
opinions must be provided.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

5.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










